 CENTRAL RUFINA307of a maintenance electrician Class A. Although the maintenanceelectriciansB are considered to be helpers to maintenanceelectricians A, there is no progression from B to A and theEmployer hires less skilled employees for the B classification.There are 5 class A and 7 class B maintenance electricians.A regular part of the duties of this group consists of platingracks with a plastic, acid resisting, insulation coating. Threemen are regularly assigned to these duties onthe day shift andone man on the night shift. This work is performed by both Aand B maintenance electricians.In the American Potash' case the Board stated that craftseverance will be granted only in those cases where the em-ployees sought to be severed constitute a genuine craft group.We find that, of the employees sought by the Petitioner, onlythe maintenance electricians A spend the major portion of theirtime performingtasks requiring the exercise of craft skills andhave the necessary experience to qualify as craftsmen underthe criteria set forth in the American Potash case.' Becausethe other employees sought by the Petitioner neither possessand exercise genuine craft skills nor are in the direct line ofprogression in the electrician's craft, and as the Petitionerhas not indicated its willingness to represent a unit limitedto the 5 maintenance electricians A, we find that the unit soughtis inappropriate for severance purposes and shall thereforedismiss the petition.[The Boarddismissedthe petition.]Member Beeson took no part in the consideration of the aboveDecision and Order.2AmericanPotash & ChemicalCorporation,107 NLRB 1418.3107 NLRB 1418,pp 7-8, 9-10.MARIO MERCADO E HIJOS d/b/a CENTRAL RUFINAandUNION de TRABAJADORES de FACTORIA de la INDUSTRIAAQUCARERA, LOCAL 1805, ILA, Petitioner. Case No. 24-RC-606. April 20, 1954DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George L.Weasler, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.108 NLRB No 59. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to representcertain employees of the Employer.3.The Employer and the Intervenor herein, OrganizationObrera Insular(CGT-001),contend that their contract, whoseanniversary date was December 31,1953,was automaticallyrenewed for 1954 in accordance with the provisions of its90-day automatic renewal clause,and is a bar to this pro-ceeding.Since the amended petition in this case was filed on September9, 1953,and served on the Employer on September 15, 1953,a number of days before the contract's automatic renewal date,we find that the filing of the petition was timely and that thecontract between the Employer and the Intervenor does not barthis proceeding,'A question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaningofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks to represent a unit of all productionand maintenance employees,including all railroad and main-tenance-of-ways employees and all warehouse stevedores; butexcluding all other employees,executive,administrative, andprofessional employees,office clericals,timekeepers,guards,watchmen,and all supervisors as defined in the Act. AlthoughtheEmployer and the Intervenor agree generally as to theappropriateness of the above unit,they argue that the warehousestevedores should be excluded.The Intervenor seeks to rep-resent the stevedores as a separate appropriate unit.The record shows that the warehouse stevedores are em-ployed,as needed,during that time of year when the Employerships its produce.Most of their work is done in a buildingadjoining the plant factory during the "dead season"when thefactory is not in operation.They work under separate immediatesupervision and most of them are paid on a piece-rate basis,whereas the production and maintenance employees are paidon an hourly basis.The record reveals that these warehouse stevedores his-torically have been represented for the purposes of collectivebargaining as a separate appropriate unit. In the past theyhave been covered by separate collective-bargaining agree-ments, the most recent having expired in about June 1953,at the end of the 1953 shipping season.Since the expiration ofthat contract,the Petitioner has been discussing with the Em-ployer new rates of pay for the stevedores for the coming 1954shipping season.The unit sought by the Petitioner, which includes the ware-house stevedores, is the customary unit and may be appropriate.'De Soto Creamery and ProduceCo., 94 NLRB 1627.2The Employerfurthermoved to dismiss the petition on the ground that the Board wasdeprived of its jurisdiction in the case because no informal investigation was conductedby the RegionalDirector after the filing of the amended petition.We find nomerit in thiscontention,and hereby deny the Employer's motion to dismiss. MENDON COMPANY, R.B.M. DIVISION309On the other hand, since there has been a history of separatecollective bargaining for the warehouse stevedores, a unitlimited to such stevedores may also be appropriate. In ac-cordance with the Board policy in cases of this type, we shalldirect separate elections among the following groups of em-ployees of the Employer:(a)All production and maintenance employees employed by theEmployer at its plants in Guayanilla, Puerto Rico, including allrailroad and maintenance-of-ways employees, but excludingallother employees, warehouse stevedores, executive, ad-ministrative, and professional employees, office clericals,foremen, timekeepers, guards, watchmen, and all supervisorsas defined in the Act.(b) All warehouse stevedores employed by the Employer atitswarehouses in Guayanilla, Puerto Rico, excluding all otheremployees, executive, administrative, and professional em-ployees,office clericals,foremen, timekeepers,guards,watch-men, and all supervisors as defined in the Act.If either the Petitioner or the Intervenor receives the majorityof the votes in each of the above voting groups, the two votinggroups together will constitute a single appropriate unit. Ifthemajority in the two voting groups vote for different rep-resentatives, the employees in such voting groups will con-stituteseparateappropriate units. The Regional Directorconducting the elections shall issue to the parties certificationof results of the election including certification of repre-sentatives if appropriate.5.As the record shows that the work of the employees soughtto be represented is seasonal in nature,we shall direct thatthe elections be held at or about the seasonal peaks on datesto be determined by the Regional Director among the employeesin the above voting groups who are employed during the payrollperiods immediately preceding the date of the issuance ofthe notices of election by the Regional Director.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of the aboveDecision and Direction of Elections.MENDON COMPANY, R.B.M. DIVISIONandUNITED STEEL-WORKERS OF AMERICA, CIOandINTERNATIONAL AS-SOCIATION OF MACHINISTS, AFL, Petitioners. CasesNos. 9-RC-2046 and 9-RC-2047. May 3, 1954ORDER AMENDINGDECISION AND DIRECTION OF ELECTIONSOn April 20, 1954, the Board issued a Decision and Directionof Elections' in the above-entitled proceeding.1108 NLRB 310.108 NLRB No. 110.